The opinion of the court was delivered by
Royce, J.
The report shows that the defendant was sent by his father to become a member of the college, when he can scarcely be said to have arrived at the age of even youthful discretion. And during the first year he was not only supported at college- by his father, but a correspondence was carried on between the latter and the president of the college in relation to him. During the second year he was supported by funds received from his father’s estate, the officers of college then knowing that his father was dead. It does not appear that any express undertaking of the father to pay the defendant’s college bills was ever given, or that any such was ever given by the defendant. Under all these circumstances we are not prepared to say, that any implied promise can legally or justly be raised against the defendant. Whilst an infant is reasonably supplied by his relatives or friends, he cannot be personally charged, even for necessaries. But the decision of the auditor seems not to have proceeded upon this view of the case, nor does the report find whether the original credit was in fact given to the defendant. We are, indeed, left to infer from the alleged ground of his decision, that, in the opinion of the auditor, such a credit ought to be implied from the facts reported. It therefore becomes proper to consider the case, as if the items charged in the plaintiffs’ account were actually furnished upon the defendant’s express or implied contract to pay.
An infant may bind himself for necessaries. And the reason anciently assigned was, that without this power he might be exposed *686to perish of want. But though this was the alleged ground on which the infant’s obligation was placed, yet the law has never limited its definition of the term necessaries to those things which are strictly essential to the support of life, — as food, clothing, and medicine in sickness. The practical meaning of the term has always been in some measure relative, having reference as. well to what may be called the conventional necessities of others in the same walks of life with the infant, as to his own pecuniary condition and other circumstances. Hence a good common school education, at the least, is now fully recognized as one of the necessaries for an infant. Without it he would lack an acquisition which would be common among his associates, he would suffer in his subsequent influence and usefulness in society, and would ever be liable to suffer in his transactions of business. Such an education is moreover essential to the intelligent discharge of civil, political, and religious duties.
But it is obvious that the more extensive attainments in literature and science must be viewed in a light somewhat different. Though they tend greatly to elevate and adorn personal character, are a source of much, private enjoyment, and may justly be expected to prove of public utility, yet in reference to men in general they are far from being necessary in a legal sense. The mass of our citizens pass through life without them. I would not be understood as making any allusion to professional studies, or to the education and training which is requisite to the knowledge and practice of mechanic arts. These partake of the nature of apprenticeships, and stand on peculiar grounds of reason and policy. I speak only of the regular and full course of collegiate study; for such was the course upon which the defendant professedly entered. Now it does not appear that extraneous circumstances existed in the defendant’s case, such as wealth, or station in society, or that he exhibited peculiar indications of genius or talent, which would suggest the fitness and expediency of a college education for him, more than for the generality of youth in community. And we therefore consider that such an education should not be ranked among those necessaries, for which he could, as an infant, render himself absolutely liable by contract.
Judgment of county court affirmed.